                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     KUANG-BAO PAUL OU-YOUNG,                          Case No. 19-cv-07000-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DISMISSING ACTION
                                   9             v.

                                  10     LAWRENCE E. STONE, Santa Clara
                                         County Assessor; JEANETTE TONINI,
                                  11     Senior Assessment Clerk; COUNTY OF
                                         SANTA CLARA; and EDWARD J.
                                  12     DAVILA, District Judge,
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14

                                  15

                                  16          Plaintiff Kuang-Bao P. Ou-Young, proceeding pro se, filed this action against Defendants
                                  17   County of Santa Clara (“County”), County Assessor Lawrence E. Stone (“Stone”), Senior
                                  18   Assessment Clerk Jeanette Tonini (“Tonini”), and District Judge Edward J. Davila (“Judge
                                  19   Davila”) for violation of his rights under the Fourth Amendment to the United States Constitution.
                                  20          Plaintiff’s claims against Judge Davila were dismissed without leave to amend by order
                                  21   dated December 2, 2019. See Order Dismissing Plaintiff’s Claims, ECF 25. The basis for the
                                  22   dismissal was absolute judicial immunity. See id.
                                  23          Plaintiffs’ claims against Defendants County and Stone were dismissed with leave to
                                  24   amend by order dated January 29, 2020. See January 29 Order, ECF 37. The basis for the
                                  25   dismissal was failure to state a claim upon which relief may be granted. See id. The Court
                                  26   required that any amended complaint be filed on or before February 19, 2020. See id. at 8.
                                  27   Plaintiff, who is a registered E-Filer, received email service of the January 29 Order on January
                                  28   29, 2020. Plaintiff has not filed an amended complaint.
                                   1          The January 29 Order also directed Plaintiff to show cause on or before February 12, 2020

                                   2   why his claims against Defendant Tonini should not be dismissed based on information that

                                   3   Defendant Tonini is deceased. See January 29 Order at 2, 8. Plaintiff has not responded.

                                   4   Plaintiff’s claims are hereby dismissed without leave to amend as to Defendant Tonini.

                                   5          Based on the foregoing, the action is DISMISSED WITH PREJUDICE as to Defendants

                                   6   Judge Davila, County, and Stone, and WITHOUT PREJUDICE as to Defendant Tonini. A

                                   7   separate judgment will issue in favor of Judge Davila, the County, and Stone, as the dismissal of

                                   8   those Defendants is on the merits.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: February 26, 2020

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       BETH LABSON FREEMAN
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
